Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Previous 112 and 102 rejections overcome. The objections and drawing objections have been overcome as well. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

In claims 1 and 16, the phrase “a fraction from an area of peak lithium concentration” is indefinite in these claims because this refers to a figure in the specification and not an actual part of the method steps. The claim can reference a concentration of lithium but there is indefiniteness if a figure peak is included as a limitation when the figure is not and cannot be a part of the claim. 
Also in these claims, it is presumed that the ratio limitation of 1:1 has been derived from Figures 11 and 13. It is not clear where else this ratio has support. It is indefinite which way the ratio is “at 
The dependent claims are rejected as dependent upon claims 1 and 16. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or        nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is 
Claims 1-3, 5, 7, and 12-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/039724 (Nieman) in view of Harrison et al. [US 2014/0174745] (Harrison). 
	In claims 1, 16, and 20, Nieman discloses processes for recovery of lithium from brines [title]; discloses producing a high purity lithium solution from a lithium source by passing the source into and out of a sorbent to extract lithium (i.e., the method comprising: processing a lithium containing solution in a lithium capture step by contacting the lithium containing solution with a sorbent material to capture lithium); to obtain an lithium eluent of increased Li+ concentration (produce an eluate of the sorbent and recovering lithium from the eluate in the lithium capture step to produce a lithium rich stream) [abstract]; further discloses a reverse osmosis step to produce a concentrated LiCl solution (i.e., concentrating the lithium rich stream by processing the lithium rich stream in a reverse osmosis step to produce a concentrated lithium rich stream) [Fig 2] and a recycling a purge which contains lithium values from the Li desorption step to the Li sorption (i.e., recycling at least a portion of the eluate back to the sorbent) [Fig 1B, line A10c].   

Example 3 of Nieman teaches that the purge that is recycled contains a high concentration of lithium that is sent to the sorbent, 0.18%, which indicates that not all of the eluate is recovered but that some can be recycled. This percentage shows that the LiCl from the sorbent bed is used as indicated by the ppm. Further, Table 1 in Example 3 shows that the lithium to sodium ratio will also be about 1:1 based on ppm.
Nieman discloses pre-preparation steps prior to the step of Li sorbent [Fig. 1A].     

Nieman does not disclose processing the lithium containing solution in a silica management step to remove silica from the lithium containing solution and to produce a silica-lean lithium solution before supplying the silica-lean lithium solution to the lithium capture step.
With respect to the difference, Harrison teaches a treated geothermal brines with reduced concentrations of silica [title]; further teaches a silica removal process before lithium extraction using lithium aluminate intercalate as extraction material [para 0159];  The prior art reference of lithium extraction using lithium aluminate intercalate as extraction material is synonymous with the lithium capture step of the instant claim.  
As Harrison expressly teaches, it is known in the art that interfering ions, particularly silica, increase recovery costs [para 0006].  Further, it is known in the art that silica is a known problem in reverse osmosis desalination plants. Thus, removal of silica from low concentration brines may help to eliminate these scale deposits, and thus reduce costs and improve efficiency of facilities that use and process brines [para 0007]. The removal of silica from solutions, such as geothermal brines, can prevent, reduce or delay scale formation as silica present in brines can form scale deposits. The prevention, reduction, and/or delay of scale production in geothermal wells and geothermal power plant equipment can result in increased geothermal energy production by improving the equipment lifetime and reducing the frequency of equipment maintenance, as well as increase or prolong well permeability [para 0105].
	Nieman and Harrison are analogous art drawn to the pretreatment steps prior to the recovery of lithium from brines. 
	In light of the motivation to reduce lithium recovery costs, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the Li sorbent step as taught by Nieman by adding the silica removal step as taught by Harrison, adding it before the Li sorbent step, in order to help to eliminate the scale deposits, and thus to reduce costs and to improve efficiency of 

Regarding claims 2 and 3, Nieman further discloses concentrated LiCl solution (stream B8 in Fig. 2) being directed to divalent precipitation wherein NaOH/Na2CO3 solution is added (stream B9 in Fig. 2) to precipitate the divalent solids (removed as stream B9a in Fig. 2) (the whole sequence wherein lithium rich stream comprises divalent ion and further comprising purifying the lithium rich stream to remove divalent ions), and discloses another subsequent step for removal of boron [para 0012] using boron selective ion exchange resins (i.e., wherein the lithium rich stream comprises borate ions and further comprising purifying the lithium rich stream to remove borate ions)  [Fig. 2 and para 0064].

Regarding claim 5, discloses extraction of lithium from the source of lithium containing 180 ppm lithium into the sorbent [0074]; discloses washing the bed of sorbent with a dilute solution of LiCl [para 0076]; and further discloses a lithium eluent solution of increased Li+ concentration in the range of about 1500 ppm to about 5000 ppm (i.e., wherein the portion of the eluate has a higher lithium to sodium ratio as compared to the lithium containing solution) [para 0077].  It would have been obvious to one of ordinary skill in the art that without introduction of sodium ions during the washing step, the eluate has a higher lithium to sodium ratio as compared to the lithium containing solution.

Regarding claim 10, Nieman as applied to claim 1 discloses an LiCl.2Al(OH)3 sorbent [para 0079 and sorption/desorption values for a feed brine over the sorbent [Example 3, and table 1], wherein Table 1 is reproduced below.


    PNG
    media_image1.png
    315
    526
    media_image1.png
    Greyscale

The table clearly shows the cations other than Li do not show an increase in concentration and thus are not co-extracted (i.e., wherein said lithium capture step selectively isolates lithium and substantially allows other cations present in the lithium containing solution not to be co-extracted).   Absent any additional and more specific information in the prior art, a prima facie case of obviousness exists. See MPEP 2144.05.

	Regarding claim 18, Nieman discloses further concentration of lithium chloride solutions using evaporation [para 0047].     
	Regarding claim 11, Nieman as applied to claim 1 discloses a sorbent composed of hydrated alumina intercalated with LiCl [abstract] and discloses lithium sorption step until a lithium breakthrough in the effluent [para 0042].  
Nieman does not disclose capture of lithium until the lithium sorbent material is saturated with lithium to produce a saturated lithium sorbent material.

Nieman and Harrison are analogous art drawn to the Li sorbents.  
In light of the motivation for lithium recovery, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the lithium sorption step until a lithium breakthrough in the effluent as taught by Nieman by operating the sorbent column containing lithium aluminate intercalate material until it is saturated as taught by Harrison, and thereby arriving at the claimed invention.   

	Regarding claim 12, Harrison as applied to claim 11, discloses the captured lithium is removed by flowing water [para 0200].
Regarding claim 13, Harrison as applied to claim 11, discloses intercalated lithium sorbent [para 0162]. Regarding claim 14, Nieman as applied to claim 11, discloses passing a lithium containing brine into and out of the sorbent bed at a brine temperature of 50-1000C [para 0042].  The prior art range encompasses the instant claim limitation.  Absent any additional and more specific information in the prior art, a prima facie case of obviousness exists. See MPEP 2144.05.
	Regarding claim 15, modified Nieman as applied to claim 4, discloses a silica removal step prior to the lithium capture step (i.e., further comprising processing the lithium containing solution in a silica management step to remove silica and to produce a silica-lean lithium solution before supplying the silica-lean lithium solution to the lithium capture step.  Nieman as applied to claim 1, discloses a lithium capture step followed by a reverse osmosis step (i.e., recovering lithium from the lithium capture step to produce a lithium rich stream; and concentrating the lithium rich stream using a reverse osmosis step.  

	Regarding claim 17, Nieman discloses a concentrated and purified LiCl solution [Fig. 2, stream B11] and further processing the stream B11 to high purity lithium salts [para 0048].    
	Nieman does not disclose further comprising further concentration of the concentrated lithium rich stream by solvent extraction.
	With respect to the difference, Harrison discloses a treated geothermal brines with reduced concentrations of lithium [abstract]; discloses a process labeled 1200 [Fig. 12], including manganese recovery using solvent extraction [para 0203]; discloses lithium removal using the same means [para 0204]; and further discloses the recovery of lithium from brine [para 0002].     
	Nieman and Harrison are analogous art drawn to the recovery of lithium from brines. 
	In light of the motivation to reduce lithium recovery costs, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the further processing of concentrated and purified LiCl solution to high purity lithium salts as taught by Nieman by adding the solvent extraction step as taught by Harrison, and thereby arriving at the claimed invention.   
	Regarding claim 7, Nieman as applied to claim 1 discloses a plurality of reverse osmosis membranes in successive units [para 0066].  


Regarding claim 14, Nieman as applied to claim 11, discloses passing a lithium containing brine into and out of the sorbent bed at a brine temperature of 50-1000C.  As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Regarding claim 19, Nieman as applied to claim 16, discloses extraction of lithium from the source of lithium containing 180 ppm lithium into the sorbent [0074]; discloses washing the bed of sorbent with a dilute solution of LiCl [para 0066]; and further discloses a lithium eluent solution of increased Li+ concentration in the range of about 1500 ppm to about 5000 ppm [para 0077].  It would have been obvious to one of ordinary skill in the art that without introduction of sodium ions during the washing step, the eluate has a higher lithium to sodium ratio as compared to the lithium containing solution entering the sorbent bed.  

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Nieman in view of Harrison et al. [US 2014/0174745] (Harrison)., as above, further in view of Stefan [Socratic Q&A, Chemistry topics 2015] (Stefan).
	Regarding claim 8, Nieman as applied to claim 1 discloses producing high purity lithium solution from a lithium source containing dissolved Ca2+ [abstract]; further discloses a divalent precipitation step from the concentrated LiCl solution [Fig. 2, line B8 and B9] wherein Na2CO3 solution is added in the divalent precipitation step to remove divalent solids [Fig.2, line B9a]; discloses the amount of sodium carbonate required is related to the reaction stoichiometry [para 0062].  
	Nieman does not expressly disclose a purification step for decreasing the concentration of at least one of calcium, magnesium, manganese, or zinc in the lithium rich stream after the lithium capture step, the purification step comprising: contacting the lithium rich stream with a base or a carbonate such that at least a portion of the calcium, magnesium, manganese, or zinc precipitates as a solid carbonate salt; and separating the solid carbonate salt from a purified lithium rich stream, said purified lithium rich stream having a lower concentration of at least one of calcium, magnesium, manganese, or zinc.
	With respect to the difference, Stefan teaches the calcium carbonate is precipitated when sodium carbonate is mixed with calcium chloride, which is soluble [explanation] and wherein calcium chloride is in solution (i.e. calcium is in the form of a divalent ion in solution  and decreasing the concentration of at 
	Nieman and Stefan are analogous art drawn to the precipitation of soluble calcium.
	In light of the motivation to precipitating soluble calcium, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the divalent precipitation step as taught by Nieman by adding sufficient sodium carbonate as taught by Stefan,  to precipitate calcium carbonate (i.e., further comprising a purification step for decreasing the concentration of calcium in the lithium rich stream after the lithium capture step, the purification step comprising: contacting the lithium rich stream with a base or a carbonate such that at least a portion of the calcium precipitates as a solid carbonate salt; and separating the solid carbonate salt from a purified lithium rich stream, said purified lithium rich stream having a lower concentration of calcium) and thereby arriving at the claimed invention.   
	Regarding claim 9, Nieman in view of Stefan as applied to claim 8 discloses a purification step for decreasing the concentration of calcium in the lithium rich stream after the lithium capture step, the purification step comprising: contacting the lithium rich stream with a base and/or a carbonate wherein at least a portion of the calcium precipitates as a solid carbonate salt; separating the solid carbonate salt from a purified lithium rich stream.   Nieman further discloses that the resultant LiCl solution is sent to an ion exchange step [Fig. 2, line B10] to remove totally or to reduce to acceptably low level(s) residual metal and / or residual metalloid content (e.g., boron) of said resultant purified lithium containing solution (i.e., treating the resultant lithium containing solution with an ion selective media to further .  
Response to Arguments
The new limitations are addressed above. Applicant has argued that the stream from the lithium sorbent eluate is not recycled but instead is separated and only the purge is recycled. However, the Example 3 of Nieman shows that a concentrated lithium solution is recycled back to the sorbent. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




/MELISSA S SWAIN/Primary Examiner, Art Unit 1732